Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3, 5-10, 12-17, 19-20 are pending in this application.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

1.    (Previously Presented) A method for concept identification in a question answering system, the method comprising:
receiving, at a computer processor, a text span as a subject of a search query; 
selecting a knowledge base as a domain for the search query;
creating, for each concept in the domain, a unique title-oriented document (TOD), each TOD comprising a pseudo-document having two or more separately 
matching, by the computer processor, concepts in the TODs to the span of text, the matching comprising:
decomposing each TOD into a series of passages; 
scoring the passages identified as possible matches, wherein the scoring is based on a context of the search query;
calculating a probability of each concept being included in a search result, wherein the probability is independent of the context of the search query;
merging and ranking results of the scoring and the probability calculations to produce final scores for each concept associated with the title-oriented documents; and
providing a ranked list of answers to the search query based upon the concepts matched to the text span,
wherein the series of passages include annotations to corresponding fields in the TODs.

2.    (Previously Presented) The method of claim 1, wherein each TOP further comprises: 
a third field that identifies an alternative descriptor of the concept;
a fourth field that identifies a type of the concept; and
a fifth field that identifies contextual information from the knowledge base with respect to the concept.

3.    (Original) The method of claim 2, wherein the search query is configured to search user-selectable sections for the text span via the corresponding fields.

4.    (Canceled)

5.    (Previously Presented) The method of claim 2, wherein the decomposing the TODs into a series of passages includes creating a passage for each entry of each respective field.

6.    (Previously Presented) The method of claim 2, further comprising:
ranking the TODs according to a relevance determination with respect to the text span;
receiving features produced from scoring the passages identified as possible matches; and
determining, via a prior probability analysis, that a particular concept of one of the TODs for which a final score is generated has a threshold likelihood of occurring in response to a search for the text span;
wherein a final score, resulting from the merging and ranking, of the particular concept is elevated in response to the determining.

7.    (Previously Presented) The method of claim 1, wherein the ranked results of the scoring are used for term canonicalization.

8.    (Previously Presented) A computer program product comprising:
a tangible storage medium readable by a processing circuit of a question answering computer system and storing instructions for execution by the processing circuit to perform a method comprising:
receiving a text span as a subject of a search query; 
selecting a knowledge base as a domain for the search query;
creating, for each concept in the domain, a unique title-oriented document (TOD), each TOD comprising a pseudo-document having two or more separately indexed fields, wherein a first field comprises a definition for the concept and a second field comprises an example text employing the concept;
matching concepts in the TODs to the span of text, the matching comprising:
decomposing each TOD into a series of passages; 
scoring the passages identified as possible matches, wherein the scoring is based on a context of the search query;
calculating a probability of each concept being included in a search result, wherein the probability is independent of the context of the search query;
merging and ranking results of the scoring and the probability calculations to produce final scores for each concept associated with the title-oriented documents; and
providing a ranked list of answers to the search query based upon the concepts matched to the text span,


9.    (Previously Presented) The computer program product of claim 8, wherein each TOD further comprises:
a third field that identifies an alternative descriptor of the concept;
a fourth field that identifies a type of the concept; and
a fifth field that identifies contextual information from the knowledge base with respect to the concept.

10.    (Original) The computer program product of claim 9, wherein the search query is configured to search user-selectable sections for the text span via the corresponding fields.

11.    (Canceled)

12.    (Previously Presented) The computer program product of claim 9, wherein the decomposing the TODs into a series of passages includes creating a passage for each entry of each respective field.

13.    (Previously Presented) The computer program product of claim 9, wherein the method further comprises:

receiving features produced from scoring the passages identified as possible matches; and
determining, via a prior probability analysis, that a particular concept of one of the TODs for which a final score is generated has a threshold likelihood of occurring in response to a search for the text span;
wherein a final score, resulting from the merging and ranking, of the particular concept is elevated in response to the determining.

14.    (Previously Presented) The computer program product of claim 8, wherein the ranked results of the scoring are used for term canonicalization.

15.    (Previously Presented) A system comprising:
a memory having computer readable instructions; and
a processor for executing the computer readable instructions, the computer readable instructions including:
receiving a text span as a subject of a search query; 
selecting a knowledge base as a domain for the search query;
creating, for each concept in the domain, a unique title-oriented document (TOD), each TOD comprising a pseudo-document having two or more separately indexed fields, wherein a first field comprises a definition for the concept and a second field comprises an example text employing the concept;

decomposing each TOD into a series of passages; 
scoring the passages identified as possible matches, wherein the scoring is based on a context of the search query;
calculating a probability of each concept being included in a search result, wherein the probability is independent of the context of the search query;
merging and ranking results of the scoring and the probability calculations to produce final scores for each concept associated with the title-oriented documents; and
providing a ranked list of answers to the search query based upon the concepts matched to the text span,
wherein the series of passages include annotations to corresponding fields in the TODs.

16.    (Currently Amended) The system of claim [[11]] 15, wherein each TOP further comprises: 
a third field that identifies an alternative descriptor of the concept;
a fourth field that identifies a type of the concept; and
a fifth field that identifies contextual information from the knowledge base with respect to the concept.



18.    (Canceled)

19.    (Previously Presented) The system of claim 16, wherein the decomposing the TODs into a series of passages includes creating a passage for each entry of each respective field.

20.    (Previously Presented) The system of claim 16, wherein the computer readable instructions further include:
ranking the TODs according to a relevance determination with respect to the text span;
receiving features produced from scoring the passages identified as possible matches; and
determining, via a prior probability analysis, that a particular concept of one of the TODs for which a final score is generated has a threshold likelihood of occurring in response to a search for the text span;
wherein a final score, resulting from the merging and ranking, of the particular concept is elevated in response to the determining.



Response to Arguments

Applicant’s amendments with respect to claims rejected under 35 U.S.C. 102(a)(1)  have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejection of claims 1-3, 5-10, 12-17, 19 and 20 has been withdrawn. 



Allowable Subject Matter

Claims 1-3, 5-10, 12-17, 19-20 are allowed over the prior art of record.

Brown teaches a method of generating answers to question by conducting a search of a knowledge base for sources of candidate answers to an input query (see [0013]).  Candidate passages are identified as relevant to the query and then scored based on how closely it matches the query (see [0037], [0077], [0151] – [0153]).  Additionally, a probability measure for candidate answers to calculated based on the retrieved passages relating to the query (see [0077]).  The candidate answer features are merged and a final candidate answer scoring analysis is performed (see [0154]).  Finally, the ranked answers are provided to the user that provided the query (see [0038], [0154]).

The prior art of record, alone or in combination with each other, does not expressly teach 
A method for concept identification in a question answering system, the method comprising: receiving, at a computer processor, a text span as a subject of a search query; selecting a knowledge base as a domain for the search query; creating, for each concept in the domain, a unique title-oriented document (TOD), each TOD comprising a pseudo-document having two or more separately indexed fields, wherein a first field comprises a definition for the concept and a second field comprises an example text employing the concept; matching, by the computer processor, concepts in the TODs to the span of text, the matching comprising: decomposing each TOD into a series of passages; scoring the passages identified as possible matches, wherein the scoring is based on a context of the search query; calculating a probability of each concept being included in a search result, wherein the probability is independent of the context of the search query; merging and ranking results of the scoring and the probability calculations to produce final scores for each concept associated with the title-oriented documents; and providing a ranked list of answers to the search query based upon the concepts matched to the text span, wherein the series of passages include annotations to corresponding fields in the TODs.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sweeney et al., US 2010/0057664.
Bagchi et al., US 2012/0077178.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803.  The examiner can normally be reached on Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JENSEN HU/Primary Examiner, Art Unit 2169